EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-94749) pertaining to the Tax Reduction Investment Plan of Genentech, Inc. of our report dated June 15, 2007, with respect to the financial statements and schedule of the Genentech, Inc. Tax Reduction Investment Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2006. /s/ Ernst & Young LLP Palo Alto, California June 15, 2007
